Exhibit 10.1

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of September 16, 2011, by and between LACROSSE
FOOTWEAR, INC., a Wisconsin corporation (“Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Second Amended and Restated Credit Agreement between
Borrower and Bank dated as of March 1, 2009, as amended from time to time
(“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.1(a)(i) is hereby amended by deleting “Thirty Million Dollars
($30,000,000.00)” and by substituting for said amount “ Thirty-Five Million
Dollars ($35,000,000.00),” with such change to be effective upon the execution
and delivery to Bank of a promissory note dated as of even date herewith (which
promissory note shall replace and be deemed the Line of Credit Note defined in
and made pursuant to the Credit Agreement) and all other contracts, instruments
and documents required by Bank to evidence such change.

2. Section 1.1(a)(ii) is hereby amended by deleting “Seventeen Million Five
Hundred Thousand Dollars ($17,500,000.00)” and by substituting for said amount “
Twenty-Two Million Five Hundred Thousand Dollars ($22,500,000.00),” with such
change to be effective upon the execution and delivery to Bank of the Line of
Credit Note referenced in the foregoing paragraph.

3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

4. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.



--------------------------------------------------------------------------------

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

BORROWER:     WELLS FARGO BANK, LACROSSE FOOTWEAR, INC.     NATIONAL ASSOCIATION
By:   

/s/ Joseph P. Schneider

    By:   

/s/ James R. Bednark

Joseph P. Schneider, President/

Chief Executive Officer

    James R. Bednark, Senior Vice President By:   

/s/ David P. Carlson

      

David P. Carlson, Executive Vice President,

Chief Financial Officer

      

CONSENT AND REAFFIRMATION BY DANNER, INC.

The undersigned DANNER, INC., hereby: (i) consents to the foregoing Amendment;
(ii) reaffirms its obligations under The Third Party Security Agreement dated as
of April 15, 2004 (“Third Party Security Agreement”); (ii) reaffirms in all
respects its obligations and the security interests granted under the Third
Party Security Agreement in favor of Wells Fargo Bank, National Association; and
(iii) confirms that the foregoing Amendment shall not in any way prejudice its
obligations under the Third Party Security Agreement.

 

DANNER, INC.

By:

 

/s/ Joseph P. Schneider

Joseph P. Schneider, President/

Chief Executive Officer

By:

 

/s/ David P. Carlson

David P. Carlson, Executive Vice President,

Chief Financial Officer